DETAILED ACTION

Introduction

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . An AFCP 2.0 request was filed in this application on 06/27/2022 after the final rejection of 04/25/2022. In this response the Applicant has amended claims 1, 4-14 and 17-18 while no claims have been cancelled or added. Thus, claims 1-20 are currently pending in this application and are examined below.  

Response to amendments and arguments

2.	The Applicants have amended the independent claims which are allowable based on a prior art search. The Applicants arguments are also persuasive in light of these amendments. Therefore, no more outstanding issues remain in the instant Application and claims 1-20 are in condition for allowance. 

                        Allowable Subject Matter

3.	Claims 1-20 are allowable over the prior art of record. The following is the examiner’s statement of the reasons for allowance. The closest relevant prior art, either taken individually or in combination, fails to explicitly teach or reasonably suggest the invention as represented by independent claims. The applicant has provided a novel intelligent virtual assistant for meetings with the ability to update its speech recognition algorithm based on an edited or corrected transcription.

Most pertinent prior art:

Diamant (U.S. Patent Application Publication # 2019/0341050 A1) in figure 13 and paragraphs 68-69, teaches a server and computerized communication hardware for facilitating an electronic meeting session between a plurality of attendees. Para 4, teaches a method for facilitating a remote conference includes receiving a digital video and a computer-readable audio signal. Para 4, also teaches audio transcription using speech recognition and providing conference transcript to the participants. Para 61, teaches that transcripts generated may be updated in real time. Paragraphs 110-112, further teach that the transcript is edited and saved to the computerized intelligent assistant and backend server for archival and subsequent use. Paragraphs 56-63, teach this operation wherein speech recognition machine may be trained via supervised training on labelled training data comprising speech audio annotated to indicate actual lexical data e.g., words, phrases, and/or any other language data in textual form, corresponding to the speech audio, with regard to an objective function measuring an accuracy, precision, and/or recall of correctly recognizing lexical data corresponding to speech audio. However, Diamant does not teach a virtual assistant computer program that receives at least an audio feed and a video feed of the electronic meeting in real-time; the virtual assistant computer program transcribing the audio feed using a speech recognition speech recognition algorithm into a transcription of the electronic meeting; the virtual assistant computer program providing the transcription to at least one of the plurality of attendees; the virtual assistant computer program receiving an edited version of the transcription comprising edits to contents of the transcription and the virtual assistant computer program updating the speech recognition algorithm based on the edited version of the transcription.

Corfield (U.S. Patent # 10643616 B1) in col. 2, lines 35-55 and figure 1-2, teaches a method to allow speech applications to load speech resources specific to the application without the need for a client to terminate an existing logon by providing data from a client workstation regarding a first speech application and a first set of speech resources being used by the first speech application, such as a user name and account. Audio, whether a streamed audio or a batch audio, is received from the client workstation and converted to text by the speech recognition engine using the first set of speech resources, which includes first resources to convert the audio file to a text file. A text recognizer compares the text to a database of triggers, which triggers may include words, clauses, or phrases. The text recognizer, on textually recognizing the trigger, sends a command to the speech recognition engine to dynamically replace the first set of speech resources, which may include the first resources, with the second set of speech resources, which may include a second speech resource to convert the audio file to a text file, and to convert the audio to text using the second set of speech resources. However, Corfield also fails to disclose a virtual assistant computer program that receives at least an audio feed and a video feed of the electronic meeting in real-time; the virtual assistant computer program transcribing the audio feed using a speech recognition speech recognition algorithm into a transcription of the electronic meeting; the virtual assistant computer program providing the transcription to at least one of the plurality of attendees; the virtual assistant computer program receiving an edited version of the transcription comprising edits to contents of the transcription and the virtual assistant computer program updating the speech recognition algorithm based on the edited version of the transcription.

Drewes (U.S. Patent Application Publication # 2017/0133007 A1) in paragraphs 79-83 and figure 1, teaches processing of each user voice recognition session (e.g., during the dictation of a document), for a selected subject-specific voice recognition engine (above), the voice recognition software and/or knowledge base is modified to record and enable the extraction of each the audio pronunciation of each consecutive word being processed (during run-time processing) by the voice recognition product, and the digital text of said word. The extraction of the audio pronunciation is performed by the software, and the extraction is performed for each speaker of each voice recognition session.
For each word the system also records and extracts an indication of whether the word was a “Voice Recognition Error”, meaning that the sound of the word did not match one of the many acoustical pronunciations of the word associated with a predefined spelling of the written text word located in the subject-specific voice recognition Engine. However, Drewes also fails to disclose a virtual assistant computer program that receives at least an audio feed and a video feed of the electronic meeting in real-time; the virtual assistant computer program transcribing the audio feed using a speech recognition speech recognition algorithm into a transcription of the electronic meeting; the virtual assistant computer program providing the transcription to at least one of the plurality of attendees; the virtual assistant computer program receiving an edited version of the transcription comprising edits to contents of the transcription and the virtual assistant computer program updating the speech recognition algorithm based on the edited version of the transcription.

Huang (U.S. Patent Application Publication # 2019/0005946 A1) in paragraphs 6-16 and figure 4, teaches a method for performing speech recognition on acquired speech data to obtain initial text information and recognizing and correcting the initial text information by a neural machine translation (NMT) model to obtain a final text recognition result. However, Huang also fails to teach a virtual assistant computer program that receives at least an audio feed and a video feed of the electronic meeting in real-time; the virtual assistant computer program transcribing the audio feed using a speech recognition speech recognition algorithm into a transcription of the electronic meeting; the virtual assistant computer program providing the transcription to at least one of the plurality of attendees; the virtual assistant computer program receiving an edited version of the transcription comprising edits to contents of the transcription and the virtual assistant computer program updating the speech recognition algorithm based on the edited version of the transcription.

Hence, as evidenced above, the prior art of record, although teaching bits and parts, fails to completely describe the invention set forth in the instant independent claims, namely a method for providing virtual assistant services to a meeting, comprising in a virtual assistant computer program executed by an information processing apparatus comprising at least one computer processor: the virtual assistant computer program receiving at least an audio feed and a video feed of an electronic meeting with a plurality of attendees in real-time; 3U.S. Patent Application No. 16/782,612 Attorney Docket No.: 052227.500161 the virtual assistant computer program transcribing the audio feed using a speech recognition algorithm into a transcription of the electronic meeting; the virtual assistant computer program providing the transcription to at least one of the plurality of attendees; the virtual assistant computer program receiving an edited version of the transcription comprising edits to contents of the transcription and the virtual assistant computer program updating the speech recognition algorithm based on the edited version of the transcription.

The dependent claims represent a narrower and more specific version of the invention set forth in independent claims, and thus as such, are also allowable for at least the preceding reasons. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the teachings of the prior art of record to obtain the recited claim limitations of the independent claims as noted above.

CONCLUSION

4.	The following prior art, made of record but not relied upon, is consideredpertinent to applicant's disclosure: Nekimken (U.S. Patent # 10649529 B1), Garg (U.S. Patent Application Publication # 2018/0330730 A1), Chen (U.S. Patent # 7400364 B2), Peters (U.S. Patent Application Publication # 2007/0271086 A1), Kahn (U.S.  Patent # 6490558 B1), Engelke (U.S. Patent Application Publication # 2002/0080926 A1), Bisani (U.S. Patent Application Publication # 2015/0262580 A1), Hughes (U.S. Patent Application Publication # 2011/0208507 A1). All references are included in the PTO-892 form attached to this office action.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). In case you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose contact information is given below.  The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Louis-Desir can be reached on 571-272-7799 (Direct Phone).  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659
571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)